Name: Commission Regulation (EC) No 1128/96 of 24 June 1996 laying down detailed rules for the coupage of table wine in Spain
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  consumption;  international trade
 Date Published: nan

 Avis juridique important|31996R1128Commission Regulation (EC) No 1128/96 of 24 June 1996 laying down detailed rules for the coupage of table wine in Spain Official Journal L 150 , 25/06/1996 P. 0013 - 0013COMMISSION REGULATION (EC) No 1128/96 of 24 June 1996 laying down detailed rules for the coupage of table wine in SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Articles 16 (5) and 83 thereof,Whereas Article 16 (5) of Regulation (EEC) No 822/87 forbids in principle the coupage of a white table wine with a red table wine; whereas, a derogation is provided for Spain;Whereas special detailed rules for the application of that derogation for Spain should be laid down based on the structure of the wine growing sector and consumer attitudes, which change slowly, pending resolution of the problem by the reform of the wine growing sector;Whereas so that the possibility of carrying out coupage of white table wine and red table wine remains limited to the country where it is necessary, it is vital to ensure that wine produced by this practice cannot be consumed outside Spain;Whereas Commission Regulation (EEC) No 2238/93 (3) provides for accompanying documents for the transport of wine products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 1. In application of Article 16 (5) of Regulation (EEC) No 822/87, coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine or with a red table wine shall be permitted in Spain provided that the product obtained has the characteristics of a red table wine and that the proportion of red wine used is not less than 75 %.2. Spanish red and rosÃ © table wine resulting from coupage as referred to in paragraph 1 may not be traded with other Member States or exported to third countries.3. For the application of paragraph 2, the competent authority designated by Spain shall guarantee the origin of Spanish red and rosÃ © table wine by affixing a stamp in the box reserved for official comments on the document provided for by Regulation (EEC) No 2238/93 preceded by the words 'wine not produced by white/red coupage`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 200, 10. 8. 1993, p. 10.